Per Curiam. The appellants have filed a motion for a rule to require the Clerk to file the record in this case. It appears that the record was tendered a day late. The appellants’ attorney, James E. Davis, accepts full responsibility for the delay.  This is a sufficient reason for accepting the record. See our per curiam opinion of February 5, 1979. 265 Ark. 964. The motion is accordingly granted. A copy of this opinion will be sent to the Committee on Professional Conduct. Purtle, J., not participating.